Simmons, C. J.
1. There being some evidence that one of the witnesses for the State was an accomplice of the accused, there was no error in charging with reference to the weight to be given to the testimony of an accomplice.
2. There was no merit in any of the other grounds of the motion for new trial, and the evidence was sufficient to authorize the verdict.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent, and Candler, J., not presiding.

Indictment for burglary. Before Judge Henry. Floyd superior ■court. September 17, 1902.
Harris, Ghamlee & Harris, for plaintiff in error.
Moses Wright, solicitor-general, contra. ;